Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the supplemental amendment filed on 04/25/2022.
3.	Claims 1-4, 6-11, 13-18 and 20 are currently pending in this Office action.

Examiner’s Statement
4.	The examiner acknowledges the applicant’s statement set forth in page 8 of the Remarks (amendment filed on 04/07/2022) with respect to the Kronrod reference (U.S. 2020/0117750).  Applicant stated that “Pursuant to 35 U.S.C. § 102(b)(2)(c), Applicant declares that the subject matter disclosed in Kronrod and the claimed invention were subject to an obligation of assignment to the same person, EMC IP Holdings Company LLC of Hopkinton, MA, not later than the effective filing date of the claimed invention”.  In view of this statement, the examiner agrees to withdraw the Kronrod reference.
5.	The examiner also acknowledges the applicant’s statement set forth in page 8 of the Remarks (amendment filed on 04/25/2022) with respect to the Chen reference (U.S. 2019/0303490).  Applicant stated that “Applicant declares under 37 CFR 1.130(a) that the subject matter disclosed in U.S. Patent Publication No. 2019/0303490 (Chen) was obtained directly or indirectly from a joint inventor of this application, Xiangping Chen, and is thus not prior art in accordance with 35 U.S.C. § 102(b)(2)(A).  Thus, Chen is disqualified as prior art”.  In view of this statement, the examiner agrees to withdraw the Chen reference.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Mr. Do Te Kim on 04/22/2022 and 04/27/2022.
7.	The application has been amended as follows in view of expediting allowance: 
	IN THE CLAIMS:
In claim 9, lines 1, the phrase “The system of claim 1” is changed to --The system of claim 8--.	

Allowable Subject Matter
8.	Claims 1-4, 6-11, 13-18 and 20 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-4, 6-11, 13-18 and 20, the prior art fails to disclose or make obvious, neither singly nor in combination, a system, a computer program product, or a method for performing snapshot rollback between a source storage system and a target storage system in an asynchronous replication session, the method comprising the features of suspending host input/output (IO) operations to a current source volume; determining whether a source snapshot matching a remote snapshot subject to the rollback is present in the source storage system, wherein the source snapshot matches the remote snapshot subject to the rollback when at least one of a cycle number and a pairing label matches between the source snapshot and the remote snapshot subject to the rollback; upon determining the source snapshot is not present in the source storage system, search a snapshot pair that is closest to the remote snapshot subject to the rollback; and upon determining the snapshot pair is present in existing snapshot, performing a local rollback of the current source volume to a source snapshot of the snapshot pair, and performing a remote rollback comprising applying a different between a remote snapshot of the snapshot pair and the remote snapshot subject to the rollback to the current source volume via one of a snapshot differential bitmap from the target storage system between the remote snapshot of the snapshot pair and the remote snapshot subject to the rollback for the source volume; and an internal reverse direction asynchronous replication cycle in the manner recited in claims 1, 8 or 15.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161